                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BRANDON LAWALTER JONES,
                                  11                                                     Case No. 19-cv-04428-RS (PR)
                                                       Plaintiff,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                         ORDER OF DISMISSAL
                                  13
                                         ALAMEDA DISTRICT ATTORNEY’S
                                  14     OFFICE, et al.,
                                  15                   Defendants.
                                  16

                                  17          Plaintiff is barred from bringing this federal civil rights action in forma pauperis
                                  18   (IFP) because he has filed three or more federal actions that were dismissed as frivolous,
                                  19   malicious, or on grounds that they failed to state a claim for relief. Accordingly, plaintiff’s
                                  20   application to proceed IFP is DENIED and this federal civil rights suit is DISMISSED
                                  21   without prejudice to plaintiff bringing his claims in a new paid complaint.
                                  22          Plaintiff was ordered to show cause on or before September 23, 2019 why the
                                  23   action should not be dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner
                                  24   may not bring a civil action IFP “if the prisoner has, on 3 or more prior occasions, while
                                  25   incarcerated or detained in any facility, brought an action or appeal in a court of the United
                                  26   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
                                  27   claim upon which relief may be granted, unless the prisoner is under imminent danger of
                                  28   serious physical injury.” (Dkt. No. 5.) The order identified four prior federal court actions
                                   1   (“strikes”) that appeared to count under section 1915(g) and allowed plaintiff an
                                   2   opportunity to respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005).
                                   3   The order also informed plaintiff he could avoid dismissal by paying the filing fee by the
                                   4   deadline.
                                   5          The strikes identified were:
                                   6          (1) Jones v. Alameda District Attorney’s Office, No. 15-cv-06145-PSG (N.D. Cal.
                                   7   Mar. 21, 2016) (suit dismissed for failure to state a claim)1;
                                   8          (2) Jones v. Oakland Police Department, No. 16-cv-00247-EDL (N.D. Cal. Jul. 8,
                                   9   2016) (suit dismissed after plaintiff failed to file an amended complaint after the first
                                  10   complaint had been dismissed for failure to state a claim)2;
                                  11          (3) Jones v. State of California, et al., No. 16-cv-00248-PSG (N.D. Cal. Mar. 30,
                                  12   2016) (suit dismissed after plaintiff failed to file an amended complaint after the first
Northern District of California
 United States District Court




                                  13   complaint had been dismissed for failure to state a claim)3;
                                  14

                                  15

                                  16   1
                                         A dismissal based on a defendant’s immunity from suit counts as a strike, when the
                                  17   affirmative defense is apparent on the face of the complaint. “The district court properly
                                       counted Reberger v. Suter, No. 3:11–cv–00073 as a strike, because Suter was dismissed on
                                  18   the grounds that Reberger had failed to state a claim. “A complaint is subject to dismissal
                                       for failure to state a claim if the allegations, taken as true, show the plaintiff is not entitled
                                  19   to relief.” Jones v. Bock, 549 U.S. 199, 215, 127 S. Ct. 910, 166 L.Ed.2d 798 (2007).
                                       Such a dismissal is appropriate when an affirmative defense barring relief appears on the
                                  20   face of the complaint. Id. In Suter, it was clear from the face of the complaint that the
                                       affirmative defense of qualified immunity barred any relief for Reberger, and the court
                                  21   dismissed the case under Fed. R. Civ. P. 12(b)(6).” Reberger v. Baker, 657 Fed. App’x
                                       681, 684 (9th Cir. 2016).
                                  22   2
                                        These magistrate judge dismissals count as strikes under § 1915(g) even after Williams v.
                                  23   King, 875 F.3d 500 (9th Cir. 2017), which determined that a magistrate judge “lacks the
                                       authority to dismiss a case unless all parties have consented to proceed before the
                                  24   magistrate judge.” Hoffman v. Pulido, No. 18-15661, slip op. 1, 8-10 (9th Cir. July 8,
                                       2019) (rejecting plaintiff’s contention that post-Williams a magistrate judge’s dismissal of
                                  25   a case without obtaining the defendants’ consent cannot count as a strike under § 1915(g)).
                                       3
                                  26     When the district court dismisses a complaint for failure to state a claim and grants leave
                                       to amend, and the plaintiff then fails to file an amended complaint, the dismissal counts as
                                  27   a strike under § 1915(g). Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017).

                                  28                                                                               ORDER OF DISMISSAL
                                                                                                                CASE NO. 19-cv-04428-RS
                                                                                       2
                                   1          (4) Jones v. Santa Rita Jail, No. 16-cv-00249-EDL (N.D. Cal. Jul. 8, 2016) (suit
                                   2   dismissed after plaintiff failed to file an amended complaint after the first complaint had
                                   3   been dismissed for failure to state a claim).
                                   4          Plaintiff filed a response to the order to show cause. (Dkt. No. 7.) He contends he
                                   5   could not file amended complaints in the prior cases because he had a bipolar crisis or was
                                   6   otherwise not mentally or physically capable of filing an adequate pleading. He alleges
                                   7   that he is therefore entitled to the imminent danger exception.
                                   8          This is not a proper invocation of the imminent danger exception. To qualify,
                                   9   plaintiff must show that he faced an imminent danger at the time he filed the instant suit,
                                  10   not during the litigation of the prior suits. Plaintiff therefore has not shown why the prior
                                  11   suits should not count as strikes. He does not show, for instance, that his pleadings in the
                                  12   prior suits did state claims, or provide any adequate reason why his suits should not have
Northern District of California
 United States District Court




                                  13   been dismissed.
                                  14          Plaintiff therefore has not shown any reason that the restrictions of section 1915(g)
                                  15   should not be imposed. He has failed to (i) pay the filing fee; (ii) show that any of the
                                  16   strikes do not qualify under section 1915(g); (iii) show that he qualifies for the imminent
                                  17   danger exception; or (iv) otherwise show cause why this action should not be dismissed.
                                  18          Accordingly, plaintiff’s application to proceed IFP is DENIED. (Dkt. Nos. 2 and
                                  19   4.) This civil rights action is DISMISSED without prejudice to plaintiff bringing his
                                  20   claims in a new paid complaint. The Clerk shall terminate all pending motions, enter
                                  21   judgment in favor of defendants, and close the file.
                                  22          IT IS SO ORDERED.
                                  23                    30 2019
                                       Dated: September___,
                                                                                           _________________________
                                  24
                                                                                              RICHARD SEEBORG
                                  25                                                        United States District Judge
                                  26
                                  27

                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 19-cv-04428-RS
                                                                                       3
